Citation Nr: 0126380	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  96-46 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant has legal entitlement to non-service 
connected pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

This appellant served on active duty for training with the 
Army National Guard from July 7, 1966 to November 28, 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's appeal has been obtained by the RO.

2.  The appellant had no active service; he enlisted in the 
National Guard in September 1965 and was on active duty for 
training from July 1966 to November 1966.

3.  The record does not reflect that the appellant's type of 
service falls within the domain of the prevailing law 
governing non service-connected pension benefits.


CONCLUSION OF LAW

The appellant is not entitled to nonservice-connected pension 
benefits.  38 U.S.C.A. §§ 101, 1521 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.2, 3.3(a)(3) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appellant contends that he is entitled to nonservice-
connected pension based on his asserted medical discharge 
from service due to hearing loss.  Basic entitlement to 
nonservice-connected pension benefits exists if a veteran 
served in the active military, naval, or air service for 90 
days or more during a period of war or served in the active 
military, naval, or air service during a period of war and 
was discharged or released from such service for a disability 
adjudged service-connected without presumptive provisions of 
law, or at time of discharge had such a service-connected 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability.  38 U.S.C.A. § 1521(a) and (j) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.3(a)(3).

A "veteran" is a person who had active military, naval, or 
air service and who was discharged or released therefrom 
under conditions other than dishonorable.  See 38 U.S.C.A. 
§ 101(2).  The phrase "active military, naval, or air 
service" is defined as meaning either active duty, active 
duty for training (if the veteran became disabled or died 
from a disease or injury incurred in or aggravated in the 
line of duty), or inactive duty training (if the veteran 
became disabled or died from an injury incurred or aggravated 
during the line of duty).  See 38 U.S.C.A. § 101(24).  The 
term "active duty" means full-time duty in the Armed 
Forces, other than active duty for training.  See 38 U.S.C.A. 
§ 101(21)(A).  

The term "active duty for training" is defined as full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  See 38 U.S.C.A. § 101(22)(A).  In the case of 
members in the Army National Guard of any state, active duty 
for training means full time duty served under 32 U.S.C.A. §§ 
316, 502, 503, 504, or 506, or prior corresponding provisions 
of law.  See 38 U.S.C.A. § 101(22)(C).

The term "inactive duty training" means any duty prescribed 
for Reserves which is not full-time (e.g., voluntary training 
and maintenance duties of their assigned units).  See 
38 U.S.C.A. § 101(23)(A).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999, and hereinafter, 
referred to as the "Court") has held that an "individual 
who has served only on active duty for training must 
establish a service-connected disability in order to achieve 
veteran status.  See Mercado-Martinez, 11 Vet. App. 415 
(1998).  

In this appellant's case, his pension claim fails.  Overall, 
the evidence of record reveals that the appellant's type of 
service is not encompassed within VA regulations and law for 
establishing entitlement to non service-connected pension.  
Id.  There is nothing in the record to substantiate that the 
appellant served on active duty for 90 days or more during a 
period of war, or that during active duty for training, he 
became disabled from a disease or injury incurred in or 
aggravated by duty, or that during inactive duty training, he 
became disabled from an injury incurred in or aggravated 
during the line of duty.  See 38 U.S.C.A. § 101(24).  

The National Personnel Records Center (NPRC) verified that 
the appellant enlisted in the National Guard in September 
1965 and had active duty for training from July 7, 1966 to 
November 28, 1966.  National Guard Bureau Form 55 of record 
submitted in November 1988 reflects that the appellant served 
in the Texas Army National Guard for a period of six years 
and was honorably discharged in August 1967, due to physical 
disability.

The Board recognizes the appellant's testimony during his 
personal hearing in August 1997 to the effect that he 
developed a hearing problem while in basic training, when he 
was exposed to bomb simulations and explosions.  Overall, the 
appellant states that he was discharged from active duty for 
training due to hearing disability, and as such, contends 
that that period of service qualifies him for non service-
connected pension benefits pursuant to 38 U.S.C.A. § 101(24).  
Nonetheless, in spite of the appellant's words, service 
records fail to show performance of any active military 
service as defined by the prevailing law.  

On National Guard Bureau Form 22 submitted in January 1997, 
it is indicated that the appellant was physically 
disqualified on August 1, 1967 from reenlisting in the Army.  
Subsequently, he was discharged from the National Guard on 
August 15, 1967 due to a hearing defect.  However, on 
separation examination in November 1966, the appellant's 
examination was normal without notations or indications of 
any hearing disorder.  Further, the service medical records 
contain no clinical data of acoustic trauma or hearing 
problems otherwise.  Moreover, Form DD214 is negative for any 
notations regarding disability.  

Thus, according to the evidence noted above, the appellant 
does not have the requisite service necessary for pension 
benefits.  The service department has verified that from July 
1966 to November 1966, the appellant served on active duty 
for training.  At the time he separated, there are no 
indications of disability from disease or injury.  
Altogether, there is nothing in the record to indicate that 
his discharge was due to disability from disease or injury.  
Further, there are no notations on Form DD214 to indicate 
disability otherwise.  The Board notes that the service 
department certifications of service must be accepted by the 
Board.  38 C.F.R. § 3.203 (2001); Duro v. Derwinski, 2 Vet. 
App. 530 (1992).  Even though the appellant was on active 
duty for training, he was not disabled from disease or injury 
incurred in the line of duty.  

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); see also Veteran's Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  VA recently promulgated regulations 
that implement the statutory changes effected by the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
In this case, there is no such balance of evidence; rather, 
the preponderance of the evidence is against the appellant's 
claim for non service-connected pension.  Therefore, as the 
appellant does not have the requisite 90 days of active 
service during a period of war, and he was not separated from 
active service due to a disability adjudged service-
connected, or did not incur disability from disease or injury 
during active duty for training, the appellant does not meet 
the requirements for basic entitlement to nonservice-
connected pension benefits.  See 38 C.F.R. § 3.3(a)(b).  The 
appellant's appeal is denied.



ORDER

Entitlement to nonservice-connected pension benefits is 
denied.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 

